Name: Council Regulation (EC) No 710/95 of 27 March 1995 imposing a definitive anti-dumping duty on imports of colour television receivers originating in Malaysia, the People's Republic of China, the Republic of Korea, Singapore and Thailand and collecting definitively the provisional duty imposed
 Type: Regulation
 Subject Matter: trade;  Asia and Oceania;  communications;  competition
 Date Published: nan

 Avis juridique important|31995R0710Council Regulation (EC) No 710/95 of 27 March 1995 imposing a definitive anti-dumping duty on imports of colour television receivers originating in Malaysia, the People's Republic of China, the Republic of Korea, Singapore and Thailand and collecting definitively the provisional duty imposed Official Journal L 073 , 01/04/1995 P. 0003 - 0012COUNCIL REGULATION (EC) No 710/95 of 27 March 1995 imposing a definitive anti-dumping duty on imports of colour television receivers originating in Malaysia, the People's Republic of China, the Republic of Korea, Singapore and Thailand and collecting definitively the provisional duty imposedTHE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsidized imports from countries not members of the European Economic Community (1), and in particular Article 12 thereof, Having regard to the proposal submitted by the Commission after consultation of the Advisory Committee, Whereas: A. PROVISIONAL MEASURES (1) The Commission, by Regulation (EC) No 2376/94 (2), hereinafter referred to as the 'provisional Regulation`, imposed a provisional anti-dumping duty on imports into the Community of colour television receivers (hereinafter referred to as 'CTVs`) originating in Malaysia, the People's Republic of China, the Republic of Korea, Singapore and Thailand. By Regulation (EC) No 140/95 (3) the Council extended the validity of this duty for a period of two months expiring on 3 April 1995. B. SUBSEQUENT PROCEDURE (2) Following the imposition of the provisional anti-dumping duty, several interested parties submitted comments in writing, requested, and were granted, hearings. (3) Upon request, parties were informed of the essential facts and considerations on the basis of which it was intended to recommend the imposition of definitive duties and the definitive collection of amounts secured by way of a provisional duty. They were also granted a period within which to make representations subsequent to the disclosure. (4) The oral and written comments submitted by the parties were considered and, where appropriate, the Commission's findings were modified to take account of them. C. PRODUCT UNDER CONSIDERATION AND LIKE PRODUCT (5) As no new evidence nor arguments have been presented regarding the product under consideration and the like product, the findings set out in recitals 8 to 18 of the provisional Regulation are confirmed. D. COMMUNITY INDUSTRY (6) After the imposition of the provisional duties, several exporters questioned the standing of the complainants, on the grounds that the criteria used to define the producers' 'main core of business` (recital 23 of the provisional Regulation) were too weak, particularly in the light of the fact that imports by the Community industry from the countries concerned accounted for up to 25 % of their Community production sold in the Community. It should be recalled in this respect that Article 4 (5) of Regulation (EEC) No 2423/88 (hereinafter referred to as the 'Basic Regulation`) leaves a margin of discretion to the Community institutions to interpret the term Community industry as referring to the rest of Community producers, where the other producers are related to the exporters concerned or are themselves importers of the product concerned. In this particular case sufficient evidence has been provided to show that the purpose of the imports of the Community producers from countries concerned in the proceeding was to stay on the market with as full a range of models as possible or even to protect market niches which would have disappeared without sales of the models in question. Account was also taken of the fact that the commercial decision to import CTVs from the countries concerned had been taken by the producers in question at least partly as a consequence of the proven injurious dumping and that the prices of these imports did not undercut already depressed prices on the Community market. In addition one exporter argued that, due to the allegedly insufficient standing of the complainants, injury had been assessed on too narrow a basis. The standing of the complainants has been the subject of an in-depth examination by the Commission which was referred to, in detail, in the provisional Regulation. The exporter argued that other non-complaining Community producers should have been taken into account when assessing whether the complainants comprised a major proportion of the Community industry. This factor has indeed been taken into account in the said examination and the argument of the exporter in this regard is therefore rejected as being unfounded. (7) In these circumstances, it is considered that the criteria referred to in the provisional Regulation for the purpose of applying Article 4 (5) of the Basic Regulation were applied appropriately and reasonably and consequently, the findings set out in recitals 19 to 23 of the provisional Regulation are confirmed. The standing of the complainants thus confirmed, the allegations made in respect of the scope of the injury investigation are therefore rejected. E. ORIGIN (8) The three Chinese exporters, specifically referred to in recitals 33 and 34 of the provisional Regulation, which disputed the Commission's origin findings as established in recitals 33 to 38 of the said Regulation, claimed that the origin had not been determined for the People's Republic of China in accordance with the relevant customs provisions in force and that the approach followed in the case of the People's Republic of China was inconsistent with that adopted in respect of the other exporting countries concerned. As already indicated in recitals 32 and 37 of the provisional Regulation, the investigation has been based, inter alia, on the working assumption that CTVs have the origin declared when imported into the Community. The Chinese exporters who disputed the Commission's conclusions arising out of the origin examination had previously supplied importers in the Community with information that indicated that the CTVs imported into the Community during the investigation period had indeed originated in China. The Commission continued to examine the issue of origin in relation to Chinese exports and took into account the arguments made by Chinese exporters following publication of the provisional Regulation. However no new evidence was forwarded by the Chinese exporters concerned which would lead the Commission to consider that a different conclusion would be appropriate for the definitive determination. It was decided that there were insufficient grounds to depart from the origin of these exports as declared to the Customs authorities of the Member States during the period of investigation. (9) One Korean producer alleged that the approach taken by the Community with regard to the origin of CTVs in this proceeding would favour non-cooperating subsidiaries of Japanese companies located in Malaysia and Singapore, in that these subsidiaries might in the future declare their CTVs assembled in Malaysia and Singapore to be of Japanese origin and, in this way, avoid the residual duties established for those latter countries. This would be as a direct result of Japanese exporters being excluded from the proceeding on the grounds of insufficient imports into the Community of Japanese origin CTVs. In this respect it has to be pointed out that the exporter concerned did not submit any evidence that the CTVs assembled in Malaysia and Singapore by subsidiaries of Japanese companies actually originated in Japan. A change in the origin determination is therefore not warranted. It should be recalled that only in those cases where data verified by the investigators at on-site verification visits conducted as part of a normal anti-dumping investigation proved that declarations were incorrect, was a departure made from the origin as declared by importers based on information received from their suppliers. With regard to the possibility that in the future these subsidiaries of Japanese companies located in Malaysia and Singapore will declare their CTVs exported to the Community to be of Japanese origin, the normal customs control against false declaration will take place. Should the declared Japanese origin turn out to be true and all other conditions for initiating an anti-dumping proceeding against CTVs of Japanese origin be fulfilled, a proceeding may be initiated. (10) Since all above claims have been rejected, the findings set out in recitals 24 to 41 of the provisional Regulation are confirmed. F. DUMPING (i) Normal value (a) General (11) One Malaysian and one Thai exporter continued to claim that the Commission should have based normal values on sales to third countries after making adjustments for 'cost differences`. Informed of the Commission's position that the application of the methodology in question would require adjustments which risked committing serious errors due to a lack of precise comparable data, these exporters argued that the constructed values involved subjective choices as to the establishment of the amounts for both selling, general and administrative (S.G.A.) expenses and profit. The exporters concerned stressed that the constructed values led to a much more unfavourable result than the method based on sales to third countries and that, where there was a choice between two alternative methods, the method leading to a lower dumping margin should be preferred. After extensive examination of this issue, the Commission rejects the argument that the level of S.G.A. and profit were subjectively determined. It should indeed be noted that the level of S.G.A. and profit used for the constructed value methodology applied to these exporters were not determined on subjective assessments but were based on actual accounting data. The Commission remains of the opinion that the use of S.G.A. and profit established as indicated in the provisional Regulation and applied to producers/exporters in market economy countries, is more precise than the suggested methodology based on thrid country export prices. Accordingly, the use of constructed normal values, which are more accurate and therefore more appropriate is confirmed. (12) One Korean exporter objected to the method of calculating the original equipment manufacturer (OEM) allowance in relation to the construction of normal values. The exporter concerned argued that the OEM allowance should be 30 % instead of one third of the profit realized on own-brand sales. In relation to the level of the OEM allowance, it should be recalled that this allowance has been applied in the past on a case-by-case basis, dependent on the facts established in particular proceedings. In the absence of OEM sales on some domestic markets, the Commission has, in this case, decided to grant the OEM allowance by applying the profit used for constructing normal values as one third of the profit realized on own-brand sales. This approach is in line with previous practice and has not been objected to by any other exporter in this proceeding. The claim by the exporter is therefore rejected and recitals 51 and 52 of the provisional Regulation are confirmed. (b) Republic of Korea (13) One Korean exporter claimed that its normal values should be reduced because the Commission had based the constructed values on the expenses incurred and the profit realized on the sales of products in the same business sector and not solely on sales of the like product. The Commission had originally based its calculations on sales in the same business sector because it was not satisfied that there were sufficient representative sales of the like product sold profitably on the domestic market. The exporter concerned was able satisfactorily to demonstrate that its sales of the like product on the domestic market were both profitable and made in sufficient quantities. Accordingly, the exporter's normal values were revised. (14) One Korean exporter continued to claim that an OEM allowance should be granted on comparable models' normal values for two of its models exported to the Community. However, after requesting further documentation relating to these particular sales, it was apparent that these models were own-brand sales and therefore the granting of an OEM allowance for normal value calculations was not justified in these circumstances. (15) The findings set out in recitals 54 to 56 are confirmed. (16) One Turkish exporter of Korean origin sets, for which a dumping margin was established for the purposes of the provisional Regulation, had its normal values revised. This arose because of changes to the normal value of comparable sets manufactured and sold on the Korean market and upon which the exporter's margin was based. As a consequence of these changes it was determined that no dumping margin was applicable to this producer's exports of own-assembled Korean origin sets. (c) Singapore (17) In the absence of any new arguments, the findings laid down in recital 58 are confirmed. (d) Thailand (18) In the absence of any new arguments, the findings laid down in recitals 59 to 64 of the provisional Regulation are confirmed. (e) Malaysia (19) One Malaysian exporter objected to the amount of an adjustment made for financing costs which involved an interest-free loan from its parent company. This objection was based on the premise that the benefits gained from the loan in constructing normal value had been overestimated. After re-examining the method of calculation and the amount of costs allocated to the like product, the effects of the change to the exporter's normal value was adjusted to take account of its objection. The findings set out in recitals 65 to 67 of the provisional Regulation are confirmed. (f) People's Republic of China (20) As far as the choice of the market economy country used for reference purposes as set out in Article 2 (5) of the Basic Regulation is concerned, one exporter, after having expressed in the course of the investigation its preference for the country 'with the lowest normal value`, indicated that it now considered Korea more appropriate than Singapore. However, neither the alleged greater similarity of models nor the assumption that the comparison would be easier if Korea was chosen were supported by substantiated evidence. This claim was therefore rejected. (21) Another exporter continued to express its preference for normal values based on domestic prices in the market economy country used for reference purposes as set out in Article 2 (5) of the Basic Regulation. In this respect, reference should be made to the fact that such a methodology would require numerous, and possibly inaccurate adjustments, a situation which also led the Commission to establish constructed normal values for the exporters themselves in the market economy countries concerned. (22) The choice of Singapore as the market economy country used for reference purposes as set out in Article 2 (5) of the Basic Regulation for the establishment of normal value for the People's Republic of China is therefore confirmed. (ii) Export price (a) Market economy countries: General (23) The findings set out in recitals 71 to 73 of the provisional Regulation are confirmed. (b) Market economy countries: Related importers (24) A Korean exporter reiterated that all exports to this related importer in the Community should be taken into account for export price calculations. This request cannot be acceded to, since the exports concerned were not imported into the Community, but held under bond, until a sale to an independent customer in, or outside, the Community was made. Only those exports that were released for free circulation in the Community during the period of investigation were taken into account. Recitals 74 to 76 of the provisional Regulation are therefore confirmed. (c) People's Republic of China (25) All Chinese exporters reiterated their claims to receive individual treatment and alleged that the Commission did not sufficiently motivate the refusal of such treatment in the provisional Regulation. The Commission has repeatedly stated, in extenso, its reasoning for not allowing individual treatment of companies in the People's Republic of China. In the provisional Regulation, reference was made in particular to the difficulty of establishing whether a company enjoys real and permanent independence where it merely appears to enjoy a degree of independence at a certain point in time. No Chinese exporter supplied sufficient evidence to warrant a different conclusion to be drawn. Although some exporters were able to show that they enjoyed a degree of independence from the state in that they were not wholly controlled State organizations, this freedom can only be seen as conferring at most a quasi-autonomous status within an economic and political system that still retains a large degree of centralized control and which clearly does not correspond to that which pertains in a market economy country. It is considered that the reasons for not allowing individual treatment in this case are sufficiently explained. The findings set out in recitals 78 to 81 of the provisional Regulation are therefore confirmed. (iii) Comparison (26) Several exporters disputed the preliminary determination insofar as it rejected the allowances claimed under Article 2 (10) (c) of the Basic Regulation in respect of OEM sales. After due consideration, the Commission accepted that those direct selling expenses claimed by exporters and duly substantiated should be deducted in full, as the expenses to which they relate formed part of expenses included in the construction of normal value for the OEM models. (27) Although the difference in prices for sales made in different quantities was already taken into account by the acceptance of a volume rebate granted by the exporter concerned in the calculation of normal value, one Korean exporter continued to claim an allowance for sales made in different quantities and at different commercial stages. At the request of the Commission the exporter produced further evidence to support its claim. However, the evidence forwarded did not justify making the additional allowances claimed. (28) All producers concerned reiterated their claims that certain commissions paid to companies belonging to the same group should not be treated, as indicated in recital 86 of the provisional Regulation, as expenses under Article 2 (10) (c) (v) of the Basic Regulation. Following the imposition of provisional duties, the producers concerned provided sufficient evidence that the commissions in question related partly to payments which had no bearing on the sales under consideration. Accordingly, the relevant adjustments were reduced to the amount corresponding to the actual sales Commissions. (29) Two Korean exporters objected to the Commission reducing the allowance claimed in respect of normal value for the cost of credit granted, by the costs relating to the financing of value added tax (VAT) and special excise tax portions of the net invoiced amount. They argued that the taxes charged on the invoices were directly related to the sales under consideration and that they were demonstrably part of the costs of credit relating to the sales. After due consideration, the Commission accepted that the costs of credit relating to special excise tax did form part of legitimate costs relating to sales and thus could form part of the allowance claimed, after taking into account the legal deadline for rendering the monies due to the Korean tax authorities. However, in the case of VAT, their arguments were rejected. No direct link between the (net) costs of VAT payable with the sales concerned could be established since the amount of VAT charged on domestic sales is not accountable in full to the Korean tax authorities; such VAT is offset against VAT charged on the purchases of the exporters concerned and only the net amount is payable, (if any). Any cost of credit relating to the exporters VAT accounting system is a general overhead expense and cannot be identified separately as a selling expense for CTVs. The credit adjustments of the producers concerned were revised accordingly. (30) Several Chinese exporters claimed that an adjustment to normal value should be granted for differences 'in economic levels` existing between the People's Republic of China and the market economy country used for reference purposes as set out in Article 2 (5) of the Basic Regulation. In the absence of any provision in the Basic Regulation in this respect, no such adjustment was granted. (iv) Dumping margins (a) Cooperating Exporters (31) Account being taken of comments received from interested parties where appropriate, the dumping margins thus established are as follows: >TABLE> (b) Non-cooperating Exporters (32) Several Chinese exporters disputed the methodology used for the establishment of the weighted average dumping margin for the People's Republic of China in the provisional Regulation. One exporter claimed in particular that the weighted average dumping margin of the cooperating companies should be used for all Chinese exporters. In the absence of any indication that the dumping margins of the non-cooperating companies are lower than the maximum margin found at the cooperating companies, it is considered that this claim should be rejected. Indeed, if dumping margins had been lower, the exporters concerned would, in all probability, have made themselves known and cooperated. (33) Several of the Chinese exporters claimed that the methodologly chosen would dissuade exporters from cooperating since it did not take account of the relatively high level of cooperation reached in the present case. It has to be stressed in this respect that, on the contrary, cooperation enables the companies to improve the information available to the Commission. In particular, it is clear that the larger the percentage of cooperating exporters, the smaller the impact of the 'highest dumping margin` on the level of the duty applicable. Finally, as far as the reasoning is based on the percentage of cooperation. It is precisely because the reported figures were considered as representative that they were used as 'facts available`. (34) In the absence of any further comment, recitals 95 and 96 of the provisional Regulation are therefore confirmed. G. INJURY (i) Prices of the dumped imports (a) Related importers (35) Concerning the method of establishing the level of price undercutting in relation to sales by related importers to the first independent customers in the Community, one exporter objected that the model comparison, as explained in recitals 102 and 103 of the provisional Regulation, did not take account of all factors affecting selling prices. The exporter claimed that differences in signal reception capabilities had an impact on the selling price. In view of the fact that no conclusive evidence was supplied by this exporter to support its objection and that no other exporter contested the criteria which were uniformly applied for determining the comparability of models, the Commission found that there were no reasonable grounds to modify the price undercutting calculation. (b) Unrelated importers (36) For the purposes of the establishment of price undercutting, the price of all imports by unrelated importers had been established at the level of the Community frontier price plus customs duty and other import costs (15 %). Given the difficulty of arriving at an amount which took into account all channels of sale as well as individual levels of trade for the sales to non-cooperating importers, (a large majority) and given the fact that most exporters who sold to unrelated importers had a similar mix of customers, it was considered reasonable to apply a uniform percentage. Accordingly, a further 10 % was added for additional distribution and marketing costs and profit. With regard to this method of establishing price undercutting, representations were made that the adjustments to the selling prices of the product concerned were inadequate for allowing a correct calculation. One exporter claimed that the 10 % mark-up to cover distribution and marketing costs plus profit was inadequate and that a higher adjustment should be applied. It was, however, pointed out that its proposals for adjustments were based on a selective sample of sales and that, conversely, sales which were made direct to large retail chains incurred little or no extra distribution or marketing costs and therefore in these circumstances a 10 % adjustment would have been excessive. Therefore, taking all sales channels into account, an amount of 10 % was considered reasonable for comparison pursposes. A general change in the method of undercutting was therefore not appropriate. The findings set out in recitals 102 to 105 of the provisional Regulation are confirmed. (37) After a general re-examination, the weighted average undercutting margins expressed as a percentage of the free-at-Community-frontier price were in the following ranges: - for Malaysia, from 7,50 % to 23,40 %, - for Thailand, from 3,02 % to 29,89 %, - for Singapore, from 0 % to 23,68 %, - for the Republic of Korea, from 38,61 % to 54,00 %. For the People's Republic of China, the weighted average undercutting margin expressed as a percentage of the free-at-Community-frontier price was 58,7 %. (ii) Other injury issues (38) Another exporter claimed that the volume of so-called large screen CTVs imported from the People's Republic of China was insignificant and should not be cumulated with the imports of other countries involved in the proceeding. The Commission cannot accept that these imports should not be cumulated. It should be noted that the Community market share of Chinese exports of large screen CTVs alone was more than 2 % of total Community consumption in the investigation period and that these imports represented more than ten times the imports of large screen Chinese CTVs in 1988. (39) One exporter continued to claim that the Community industry had not suffered injury in the case of imports of so-called large screen CTVs and that the decrease in sales of small screen CTVs could not justify injury causation in the case of large screen CTVs. The Commission examined this issue in the provisional Regulation and the exporter concerned produced no new evidence to support its arguments. Therefore the claim was rejected for the reasons given in the provisional Regulation. (40) The remaining findings in recitals 97 to 117 of the provisional Regulation are therefore confirmed. H. CAUSATION (i) Effect of the dumped imports (41) One Chinese exporter argued that exports of very large screen CTVs from the People's Republic of China were either negligible or did not exist and therefore could not be causing injury to the Community industry. This claim cannot be accepted, as the exports of CTVs from the People's Republic of China which form part of the product under consideration and the like product, compete with Community production of all CTVs including such large screen CTVs and thereby contribute to the overall injurious effects of dumping that has been found. (ii) Effects of other factors (42) One exporter alleged that the Community industry had suffered from self-inflicted injury or was shielded from the effects of dumping, in that a large proportion of its lost sales were merely replaced by Community industry-owned production in Austria or from dumped imports by Community producers from countries involved in the proceeding. This allegation cannot be accepted. Only a part of the exports from Austria may be linked to the Community industry. No evidence was produced which demonstrated that any of the imports from Austria were offered at prices which undercut the Community industry's prices. As already stated in recital 6 of this Regulation, the purpose of the imports of the Community producers from the countries concerned in the proceeding was to stay on the market with as full a range of models as possible or even to protect market niches which would have disappeared. The producers in question took a commercial decision influenced by external factors and based on legitimate self-interest. Their decision to import from the countries concerned was caused by the proven injurious dumping that took place. It should also be recalled that the prices of these imports did not undercut the already depressed prices on the Community market. (43) After re-examination it should be noted that recital 126 of the provisional Regulation requires correction to the extent that volumes imported by the Community industry from the countries concerned represented 4,5 % of the market in 1990, while during the period of investigation, this share was 4,1 %. (iii) Conclusion (44) In consideration of the above, the findings set out in recitals 118 to 129, with the exception mentioned in recital 43 of this Regulation, are confirmed. I. COMMUNITY INTEREST (45) One exporter alleged that taking measures would not avoid further relocation of Community production since the Community production of CTVs would be non-viable for structural reasons. No evidence to support this allegation was supplied. (46) Several exporters alleged that measures would not be in the interest of consumers. This allegation has already been addressed at length in the provisional Regulation and in the absence of any further substantiated evidence, the findings set out in recitals 130 to 138 of the said Regulation are confirmed. J. DETERMINATION IN RESPECT OF TURKEY (47) Further analysis of the situation pertaining to exports of Turkish origin CTVs, described in recitals 98, 99 and 139 of the provisional Regulation was carried out and the conclusion reached is that the facts as set out in the provisional determination should be confirmed. K. UNDERTAKINGS (48) The Commission has received offers of undertakings from several exporters pursuant to Article 10 (2) of the Basic Regulation. These offers have been the subject of careful examination, with particular attention being paid to the feasibility of monitoring the undertakings proposed. The acceptance of undertakings for consumer products has historically been exceptional given, inter alia, the complexity of the models, the number of different types and the variety and the regularity with which they are upgraded or otherwise modified. All these characteristics lead to virtually insurmountable difficulties in monitoring. In the case of CTVs, it is the Commission's opinion that these difficulties could not be overcome and that, consequently, such measures would not ensure the long-term suppression of injurious dumping. It was therefore considered, after consultation, that the acceptance of undertakings was not appropriate in this particular proceeding and the offers concerned have accordingly been rejected. L. DUTY (49) Divergent views were submitted on the fact that duty calculations were based on the injury elimination level (where appropriate), which was arrived at by using price undercutting calculations. No new arguments or viewpoints which were sufficiently reasoned have been forwarded, therefore a change in the method of calculating the injury elimination level is not justified. On this basis, the resulting percentage increases are: for the Republic of Korea, up to 54,00 %, for Malaysia, up to 23,40 %, for Thailand, up to 29,89 %, for Singapore, up to 23,68 %, for the People's Republic of China, up to 58,79 %. For the reasons outlined in the provisional Regulation and in recitals 25, 32 and 33 of this Regulation, a single duty has been established for all producers in the People's Republic of China. (50) The methodology applied in establishing the duty rates for non-cooperating exporters who exported CTVs originating in Malaysia, the Republic of Korea, Singapore and Thailand, as set out in recital 145 of the provisional Regulation is confirmed. (51) Definitive anti-dumping duties, in the form of ad valorem duties, should be imposed as follows: >TABLE> M. COLLECTION OF THE PROVISIONAL DUTIES (52) In view of the magnitude of the dumping margins found for the majority of exporters and the seriousness of the injury caused thereby, it is considered necessary that amounts secured by way of provisional anti-dumping duty for all companies should be definitively collected. Where the provisional duty exceeds the duty rate definitively imposed, the amount collected should not exceed that of the definitive anti-dumping duty, HAS ADOPTED THIS REGULATION: Article 1 1. A definitive anti-dumping duty is hereby imposed on imports of colour television receivers: - with a diagonal screen size of more than 15,5 cm, whether or not combined in the same housing with a radio broadcast receiver and/or a clock, falling within CN codes ex 8528 10 52 (Taric code ex 8528 10 52*10), 8528 10 54, 8528 10 56, 8528 10 58, ex 8528 10 62 (Taric code 8528 10 62*10) and 8528 10 66, originating in Malaysia, Singapore and Thailand, - with a diagonal screen size of more than 42 cm, whether or not combined in the same housing with a radio broadcast receiver and/or a clock, falling within CN codes 8528 10 54, 8528 10 56, 8528 10 58, ex 8528 10 62 (Taric code 8528 10 62*90) and 8528 10 66, originating in the People's Republic of China and the Republic of Korea. 2. The rate of the duty applicable to the net, free-at-Community-frontier price, before duty shall be as follows: >TABLE> with the exception of imports which are manufactured and sold for export to the Community by the following companies which shall be subject to the rate of duty mentioned hereunder: >TABLE> 3. Unless otherwise specified, the provisions in force concerning customs duties shall apply. Article 2 The amounts secured by way of provisional anti-dumping duty under Regulation (EC) No 2376/94 shall be definitively collected at the duty rate definitively imposed. Amounts secured in excess of the definitive rate of duty shall be released. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 March 1995. For the Council The President M. GIRAUD (1) (2) OJ No L 255, 1. 10. 1994, p. 50. (3) OJ No L 21, 28. 1. 1995, p. 1. (1) (2) OJ No L 255, 1. 10. 1994, p. 50. (3) OJ No L 21, 28. 1. 1995, p. 1.